 

Exhibit 10.5

 

STAR PEAK ENERGY TRANSITION CORP. 

1603 Orrington Avenue, 13th Floor 

Evanston, IL 60201 

 

August 20, 2020

 

Star Peak Sponsor LLC 

1603 Orrington Avenue, 13th Floor 

Evanston, IL 60201

 

Ladies and Gentlemen:

 

This letter agreement will confirm our agreement that, commencing on the
effective date (the “Effective Date”) of the registration statement (the
“Registration Statement”) for the initial public offering (the “IPO”) of the
securities of Star Peak Energy Transition Corp. (the “Company”) and continuing
until the earlier of (i) the consummation by the Company of an initial business
combination and (ii) the Company’s liquidation (in each case as described in the
Registration Statement) (such earlier date hereinafter referred to as the
“Termination Date”):

 

i.Star Peak Sponsor LLC (the “Sponsor”) shall take steps directly or indirectly
to make available to the Company, at 1603 Orrington Avenue, 13th Floor,
Evanston, IL 60201 (or any successor location), certain office space,
secretarial and administrative services as may be required by the Company from
time to time. In exchange therefor, the Company shall pay Sponsor the sum of
$10,000 per month on the Effective Date and continuing monthly thereafter until
the Termination Date; and

 

ii.Sponsor hereby agrees that it does not have any right, title, interest or
claim of any kind (a “Claim”) in or to any monies that may be set aside in a
trust account (the “Trust Account”) that may be established upon the
consummation of the IPO, and hereby irrevocably waives any Claim it may have in
the future as a result of, or arising out of, any negotiations, contracts or
agreements with the Company and will not seek recourse against the Trust Account
for any reason whatsoever.

 

This letter agreement constitutes the entire agreement and understanding of the
parties hereto in respect of its subject matter and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby.

 

This letter agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by the parties
hereto.

 

The parties may not assign this letter agreement and any of their rights,
interests, or obligations hereunder without the consent of the other party.

 

This letter agreement shall be governed by, construed in accordance with, and
interpreted pursuant to the laws of the State of New York, without giving effect
to its choice of laws principles that will apply the laws of another
jurisdiction.

 

This letter agreement may be executed in one or more counterparts, each of which
shall for all purposes be deemed to be an original but all of which together
shall constitute one and the same agreement. Only one such counterpart signed by
the party against whom enforceability is sought needs to be produced to evidence
the existence of this letter agreement.

 

[Signature Page Follows]

 



 

 



 



  Very truly yours,       STAR PEAK ENERGY TRANSITION CORP.       By: /s/
Michael D. Wilds     Name: Michael D. Wilds     Title: Chief Financial Officer
and Chief Accounting Officer

 



AGREED TO AND ACCEPTED BY:       STAR PEAK SPONSOR LLC       By: /s/ Eric
Scheyer     Name: Eric Scheyer     Title: Authorized Signatory on behalf of the
Board  

 







 

 

 